652 So.2d 1260 (1995)
Cornelius COTTON, Appellant,
v.
STATE of Florida, Appellee.
No. 94-377.
District Court of Appeal of Florida, First District.
April 7, 1995.
Nancy A. Daniels, Public Defender, Nada M. Carey, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., William J. Bakstran, Asst. Atty. Gen., Tallahassee, for appellee.
ERVIN, Judge.
The trial court erroneously considered appellant's juvenile adjudications of delinquency as predicate offenses to support a habitual offender sentence. Shook v. State, 603 So.2d 617 (Fla. 1st DCA 1992); Gahley v. State, 605 So.2d 1309 (Fla. 1st DCA 1992). We reverse and remand for resentencing.
REVERSED and REMANDED for further proceedings.
MINER and WOLF, JJ., concur.